No. 04-01-00660-CR
Carolina SANCHEZ,
Appellant
v.
The STATE of Texas,
Appellee

From the 175th Judicial District Court, Bexar County, Texas
Trial Court No. 2000-CR-6279
Honorable Mary Román, Judge Presiding
PER CURIAM
Sitting:	Alma L. López, Justice
 Sarah B. Duncan, Justice
		Karen Angelini, Justice
Delivered and Filed:	February 27, 2002
DISMISSED FOR LACK OF JURISDICTION
	Carolina Sanchez pled nolo contendere to a felony and was sentenced in accordance with the
terms of her plea bargain agreement. Sanchez filed a general notice of appeal from the trial court's
judgment.
	To invoke the court's jurisdiction over this appeal, Rule 25.2(b)(3) of the Texas Rules of
Appellate Procedure requires that the notice of appeal state the appeal is from a jurisdictional defect,
the substance of the appeal was raised by written motion and ruled on before trial, or the trial court
granted permission to appeal. Tex. R. App. P. 25.2(b)(3); Young v. State, 8 S.W.3d 656, 666-67 (Tex.
Crim. App. 2000); see State v. Riewe, 13 S.W.3d 408 (Tex. Crim. App. 2000). Appellant's general
notice of appeal did not meet any of these conditions.
	Because Sanchez's general notice of appeal did not comply with Rule 25.2(b)(3), this court
does not have jurisdiction over the appeal. See White v. State No. 123-01, 2001 WL 1539153 (Tex.
Crim. App. Dec. 5, 2001); Cooper v. State, 45 S.W.3d 77 (Tex. Crim. App. 2001). Appellant's court-appointed counsel filed a motion to withdraw. We do not have jurisdiction to rule on the motion. We
therefore dismiss the appeal and the motion to withdraw for lack of jurisdiction.
							PER CURIAM
Do not publish